Exhibit 10.3
SEPARATION AND RELEASE AGREEMENT
     This SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is entered into as
of the 20th day of January, 2009, by and between RSM McGladrey Business
Services, Inc., a Delaware corporation (“RSM”), and Steven Tait (“Executive”).
     WHEREAS, Executive and RSM are parties to an Employment Agreement dated
April 1, 2003 (the “Employment Agreement”),
     WHEREAS, Executive and RSM agree to terminate Executive’s employment,
     WHEREAS, Executive and RSM intend the terms and conditions of this
Agreement to govern all issues related to Executive’s employment and separation,
     NOW, THEREFORE, in consideration of the covenants and mutual promises
contained in this Agreement, Executive and RSM agree as follows:
     1. Termination of Employment. The parties agree that Executive’s employment
with RSM will terminate on April 30, 2009 (“Termination Date”). Until the
Termination Date, the Executive will remain on active payroll and be paid his
current salary in accordance with RSM’s regular payroll practices. Until the
Termination Date, Executive agrees that he will continue to perform his current
role, and will respond to questions and provide guidance as requested by RSM. On
or after the Termination Date, Executive acknowledges and agrees that he will
not represent himself as being an employee, officer, director, trustee, member,
partner, agent, or representative of RSM for any purpose, and will not make any
public statements on behalf of RSM. Executive further acknowledges and agrees
that he has received proper notice under Section 1.07(b) of his Employment
Agreement to terminate it.
     2. Resignation. Executive agrees that as of the Termination Date, he
resigns from all offices, directorships, trusteeships, committee memberships,
and fiduciary capacities held with, or on behalf of, RSM or its parents,
subsidiaries, or affiliates (collectively as “Affiliates”), or any benefit plans
of RSM or its Affiliates. Executive will execute the resignations attached as
Exhibit A on minute book paper contemporaneously with his execution of this
Agreement.
     3. Severance Benefits. The parties agree to treat Executive’s termination
of employment as a termination without “cause” and a “Qualifying Termination”
(as defined in Section 1.07 of the Employment Agreement) for purposes of
Executive’s eligibility for severance compensation and benefits as set forth in
this Section. Subject to the terms and conditions of this Agreement, including
Executive’s executing this Agreement and the Supplemental General Release,
Executive acknowledges and agrees that he will not be eligible for any
compensation or benefits after the Termination Date except for the following:
     a. Severance Pay. Subject to the terms of the H&R Block Severance Plan
(“Severance Plan”), RSM will pay to Executive $827,688.00, less required tax
withholdings, (which amount represents an aggregate of (A) Executive’s annual
base

1



--------------------------------------------------------------------------------



 



salary of $486,875.00 and (B) a severance enhancement equal to Executive’s
target short-term incentive compensation for RSM’s fiscal year 2009 of
$340,813.00, each determined as of the date of this Agreement) in a lump sum
payment within 30 days from the later of the Termination Date or the Effective
Date of this Agreement.
     b. Short Term Incentive Bonus Payment. RSM will pay Executive a Short Term
Incentive bonus for Fiscal Year 2009 in accordance with RSM’s regular short term
incentive process, and the terms and conditions of the short term incentive plan
in which Executive currently participates. RSM will pay Executive the Short Term
Incentive bonus due him at the time RSM pays other such bonuses.
     c. Employee Benefits. Executive will remain eligible to participate in the
various health and welfare benefit plans maintained by RSM until the Termination
Date. After the Termination Date, RSM will pay Executive a lump sum payment,
less applicable tax withholdings, in an amount equal to Executive’s COBRA
Subsidy multiplied by 12. COBRA Subsidy means an amount equal to Executive’s
monthly post-employment premium for health and welfare benefits under COBRA less
the amount Executive paid for such benefits as an active employee. To be
eligible for the payment described in this subsection, Executive must be
enrolled in RSM’s health and welfare plans on the Terminate Date. If Executive
qualifies for this payment, RSM will pay Executive this payment within 30 days
from the later of the Termination Date or the Effective Date of this Agreement.
Conversion privileges may also be available for other benefit plans.
     d. Stock Options. Those portions of any outstanding incentive stock options
(“ISO Stock Options”) and nonqualified stock options (“NQ Stock Options”) to
purchase shares of HRB’s common stock granted to Executive by RSM that are
scheduled to vest between the Termination Date and 18 months thereafter (based
solely on the time-specific vesting schedule included in the applicable stock
option agreement) shall vest and become exercisable as of the Termination Date.
A list of the stock options vested as of the date of this Agreement and to
become vested pursuant to this Section is attached as Exhibit B. Any stock
options unaffected by the operation of this Section shall be forfeited to RSM on
the Termination Date. No later than the Termination Date, Executive will
complete an election form on which he will elect the time period during which he
may exercise his ISO and NQ Stock Options. Executive acknowledges and agrees
that he is solely responsible for the income tax treatment of his ISO and NQ
Stock Options election, and that RSM has not provided him any personal tax
advice about this election. RSM encourages Executive to seek independent tax
advice regarding this election.
     e. Restricted Shares. All restrictions on any shares of HRB’s common stock
awarded to Executive by RSM (“Restricted Shares”) that would have lapsed absent
a termination of employment in accordance with their terms by reason of time
between the Termination Date and 18 months thereafter shall terminate (and shall
be fully vested) as of the Termination Date. Any shares unaffected by the
operation of this Section shall be forfeited to RSM on the Termination Date. A
list of the Restricted Shares outstanding as of the date of this Agreement and
to become vested pursuant to this Section is attached as Exhibit C.

2



--------------------------------------------------------------------------------



 



     f. Performance Shares. The number of performance shares Executive will
receive at the end of the performance period (June 30, 2009) of those awarded
him under the June 30, 2006 grant will be determined based upon (1) Executive’s
pro-rata length of service during the performance period, and (2) the
achievement of the performance goals at the end of the performance period. RSM
will pay any performance shares due Executive to him at the time payments are
generally made to other individuals who received an award of performance shares
on June 30, 2006. On the Termination Date, Executive shall forfeit to RSM any
Performance Shares RSM awarded him pursuant to a cycle which is less than one
year old. A list of the Performance Shares eligible to become payable pursuant
to this subsection is attached as Exhibit D.
     g. Outplacement Services. RSM will pay directly to Right Management
Services for twelve (12) months of outplacement services to be provided to
Executive.
     h. Deferred Compensation. Executive will receive his vested account balance
and payment in accordance with Executive’s payment elections under the H&R Block
Deferred Compensation Plan for Executives, as amended.
     i. Forfeiture. Executive agrees that the compensation and benefits
described in this Section will cease and no further compensation and benefits
will be provided to him if he violates any of the post-employment obligations
under Section 7 of this Agreement, or Articles Two and Three of the Employment
Agreement.
     4. Vacation. RSM will pay Executive for his accrued, unused paid time off
which includes vacation, floating holidays, and personal days (but excludes sick
leave as set forth in the Company’s policies) within 21 days of the Termination
Date. Executive will not receive any other payment for vacation or holidays.
     5. Executive’s Representations. Executive represents and acknowledges to
RSM that (a) RSM has advised him to consult with an attorney of his choosing;
(b) he has had twenty-one (21) days to consider the waiver of his rights under
the Age Discrimination in Employment Act of 1967, as amended (“ADEA”) prior to
signing this Agreement; (c) he has disclosed to RSM any information in his
possession concerning any conduct involving RSM or its Affiliates that he has
any reason to believe involves any false claims to any governmental agency, or
is or may be unlawful, or violates RSM policy in any respect; (d) the
consideration provided him under this Agreement is sufficient to support the
releases provided by him under this Agreement; and (e) he has not filed any
charges, claims or lawsuits against RSM involving any aspect of his employment
which have not been terminated as of the date of this Agreement. Executive
understands that RSM regards the representations made by him as material and
that RSM is relying on these representations in entering into this Agreement.
     6. Effective Date of this Agreement. Executive shall have seven (7) days
from the date he signs this Agreement to revoke his consent to the waiver of his
rights under the ADEA in writing addressed and delivered to Russ Smyth, Chief
Executive Officer, which action shall revoke this Agreement. If Executive
revokes this Agreement, all of its provisions shall be void and unenforceable.
If Executive does not revoke his consent, this Agreement will take effect on the
day after the end of this revocation period (the “Effective Date”).

3



--------------------------------------------------------------------------------



 



     7. Surviving Employment Agreement Obligations. Executive and RSM agree that
the termination of Executive’s employment will not affect the following
provisions of the Employment Agreement which, by their express terms, impose
continuing obligations on one or more of the parties following termination of
the Employment Agreement: (a) Article Two, “Confidentiality” — Sections 2.01,
2.02; (b) Article Three, “Non-Hiring; Non-Solicitation; No Conflicts;
Non-Competition” — Sections 3.01, 3.02, 3.03, 3.05, 3.06; and (c) Article Four,
“Specific Performance” — Section 4.03. Executive acknowledges and agrees that he
will fully comply with these obligations. RSM may agree to waive any of
Executive’s surviving post-employment obligations under the Employment
Agreement. Any such waiver must be in writing and signed by Executive and the
Chief Executive Officer of HRB. Unless otherwise agreed by the parties in
writing, any payments made to Executive under this Agreement will immediately
cease upon any such waiver.
     8. Business Expenses and Commitments. As of the Termination Date, Executive
agrees that he will have submitted required documentation for all outstanding
expenses on his corporate credit card. Executive further agrees that he will not
initiate, make, renew, confirm or ratify any contracts or commitments for or on
behalf of HRB, RSM, or any Affiliate, nor will he incur any expenses on behalf
of HRB, RSM, or any Affiliate without RSM’s prior written consent.
     9. Release. Executive and his heirs, assigns, and agents forever release,
waive, and discharge HRB, RSM, and Released Parties as defined below from each
and every claim, action, or right of any sort, known or unknown, arising on or
before the Effective Date.
     a. The foregoing release includes, but is not limited to, (1) any claim of
retaliation or discrimination on the basis of race, sex, pregnancy, religion,
marital status, sexual orientation, national origin, handicap or disability,
age, veteran status, special disabled veteran status, or citizenship status or
any other category protected by law; (2) any other claim based on a statutory
prohibition or requirement such as the Age Discrimination in Employment Act,
Title VII of the Civil Rights Act, the Americans With Disabilities Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act of 1974, the
Missouri Human Rights Act, the Missouri Service Letter Statute, and the Civil
Rights Ordinance of Kansas City, Missouri; (3) any claim arising out of or
related to an express or implied employment contract, any other contract
affecting terms and conditions of employment, or a covenant of good faith and
fair dealing; (4) any tort claims such as wrongful discharge, detrimental
reliance, defamation, emotional distress, or compensatory or punitive damages;
(5) any personal gain with respect to any claim arising under the qui tam
provisions of the False Claims Act, 31 U.S.C. 3730, and (6) any claims to
attorney fees, expenses, costs, disbursements, and the like.
     b. Executive represents that he understands the foregoing release, that
rights and claims under the Age Discrimination in Employment Act of 1967, as
amended, are among the rights and claims against the Released Parties he is
releasing, and that he understands that he is not releasing any rights or claims
arising after the Effective Date.
     c. Executive further agrees never to sue the Released Parties or cause the
Released Parties to be sued regarding any matter within the scope of the above
release. If Executive violates this release by suing the Released Parties or
causing the Released Parties to be sued,

4



--------------------------------------------------------------------------------



 



Executive agrees to pay all costs and expenses of defending against the suit
incurred by the Released Parties, including reasonable attorneys’ fees except to
the extent that paying such costs and expenses is prohibited by law or would
result in the invalidation of the foregoing release.
     d. “Released Parties” for purposes of this Agreement are HRB, RSM, all
current and former parents, subsidiaries, related companies, partnerships or
joint ventures, and, with respect to each of them, their predecessors and
successors; and, with respect to each such entity, all of its past, present, and
future employees, officers, directors, stockholders, owners, representatives,
assigns, attorneys, agents, insurers, employee benefit programs (and the
trustees, administrators, fiduciaries and insurers of such programs), and any
other person acting by, through, under or in concert with any of the persons or
entities listed in this paragraph, and their successors.
     10. Breach by Executive. RSM’s obligations to Executive after the Effective
Date are contingent on his obligations under this Agreement. Any material breach
of this Agreement by Executive will result in the immediate cancellation of
RSM’s obligations under this Agreement and of any benefits that have been
granted to Executive by the terms of this Agreement except to the extent that
such cancellation is prohibited by law or would result in the invalidation of
the foregoing release.
     11. Executive Availability. Executive agrees to make himself reasonably
available to HRB and/or RSM to respond to requests by HRB and/or RSM for
information pertaining to or relating to the Company and/or its Affiliates,
agents, officers, directors or employees. Executive will cooperate fully with
HRB and/or RSM in connection with any and all existing or future litigation or
investigations brought by or against HRB, RSM, or any of its Affiliates, agents,
officers, directors or employees, whether administrative, civil or criminal in
nature, in which and to the extent HRB and/or RSM deems Executive’s cooperation
necessary. RSM will reimburse Executive for reasonable out-of pocket expenses
incurred as a result of such cooperation. Nothing herein shall prevent the
Employee from communicating with or participating in any government
investigation.
     12. Non-Disparagement. Executive agrees, subject to any obligations he may
have under applicable law, that he will not make or cause to be made any
statements that disparage, are inimical to, or damage the reputation of HRB,
RSM, or any of its Affiliates, agents, officers, directors, or employees. In the
event such a communication is made to anyone, including but not limited to the
media, public interest groups and publishing companies, it will be considered a
material breach of the terms of this Agreement and Executive will be required to
reimburse RSM for any and all compensation and benefits (other than those
already vested) paid under the terms of this Agreement and all commitments to
make additional payments to Executive will be null and void.
     13. Return of Company Property. Executive agrees that as of the Termination
Date he will have returned to HRB and/or RSM any and all HRB and/or RSM property
or equipment in his possession, including but not limited to, any computer,
printer, fax, phone, credit card, badge, Blackberry, and telephone card assigned
to him.

5



--------------------------------------------------------------------------------



 



     14. Severability of Provisions. In the event that any provision in this
Agreement is determined to be legally invalid or unenforceable by any court of
competent jurisdiction, and cannot be modified to be enforceable, the affected
provision shall be stricken from the Agreement, and the remaining terms of the
Agreement and its enforceability shall remain unaffected.
     15. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties and may be changed only with the written
consent of both parties and only if both parties make express reference to this
Agreement. The parties have not relied on any oral statements that are not
included in this Agreement. This Agreement supersedes all prior agreements and
understandings concerning the subject matter of this Agreement. Any
modifications to this Agreement must be in writing and signed by Executive and
the Chief Executive Officer of HRB. Failure of RSM to insist upon strict
compliance with any of the terms, covenants, or conditions of this Agreement
will not be deemed a waiver of such terms, covenants, or conditions.
     16. Applicable Law. This Agreement shall be construed, interpreted, and
applied in accordance with the law of the State of Missouri.
     17. Successors and Assigns. This Agreement and each of its provisions will
be binding upon Executive and his executors, successors, and administrators, and
will inure to the benefit of RSM and its successors and assigns. Executive may
not assign or transfer to others the obligation to perform his duties hereunder.
     18. Specific Performance by Executive. The parties acknowledge that money
damages alone will not adequately compensate RSM for Executive breach of any of
the covenants and agreements herein and, therefore, in the event of the breach
or threatened breach of any such covenant or agreement by Executive, in addition
to all other remedies available at law, in equity or otherwise, RSM will be
entitled to injunctive relief compelling Executive’s specific performance of (or
other compliance with) the terms hereof.
     19. Counterparts. This Agreement may be signed in counterparts and
delivered by facsimile transmission confirmed promptly thereafter by actual
delivery of executed counterparts.
     20. Supplemental Release. Executive agrees that within 21 days after the
Termination Date, he will execute an additional release covering the period from
the Effective Date to the Termination Date. Executive agrees that all RSM
covenants that relate to its obligations beyond the last day of employment will
be contingent on Executive’s execution of the supplemental release. The
supplemental release will be in the form of Exhibit E to this Agreement.
     21. Section 409A. Because the requirements of Section 409A of the Internal
Revenue Code are still being developed and interpreted by government agencies,
certain issues under Section 409A remain unclear as of the Effective Date. RSM
has made a good faith effort to comply with current guidance under Section 409A.
Notwithstanding the foregoing or any provision in this Agreement to the
contrary, RSM does not warrant or promise compliance with Section 409A, and
Executive understands and agrees that he shall not have any claim against

6



--------------------------------------------------------------------------------



 



HRB, RSM, or any Affiliate for any good faith effort taken by them to comply
with Section 409A.
EXECUTIVE:

     
   /s/ Steven Tait
 
Steven Tait
       
 
   
Dated: January 20, 2009
   

Accepted and Agreed:

          RSM MCGLADREY BUSINESS SERVICES, INC.    
 
       
By:
  /s/ Russell P. Smyth
 
Russell P. Smyth        
 
  Chairman of the Board    
 
       
Dated:
  January 20, 2009    

7



--------------------------------------------------------------------------------



 



EXHIBIT A
RESIGNATION

TO:   The Board of Directors of RSM McGladrey Business Services, Inc.:

     Effective April 30, 2009, I hereby resign my position from the following
companies as follows:

      Business Entity   Title
Cityfront, Inc.
  President
 
   
RSM Employer Services Agency of Florida, Inc.
  Director
 
   
RSM Employer Services Agency of Florida, Inc.
  President
 
   
RSM Employer Services Agency, Inc.
  Director
 
   
RSM Employer Services Agency, Inc.
  President
 
   
RSM EquiCo, Inc.
  Executive Vice President
 
   
RSM EquiCo, Inc.
  Director
 
   
RSM McGladrey Business Services, Inc.
  Director
 
   
RSM McGladrey Business Services, Inc.
  President
 
   
RSM McGladrey Business Solutions, Inc.
  Director
 
   
RSM McGladrey Business Solutions, Inc.
  President
 
   
RSM McGladrey Employer Services, Inc.
  Director
 
   
RSM McGladrey Employer Services, Inc.
  President
 
   
RSM McGladrey Insurance Services, Inc.
  Director
 
   
RSM McGladrey Insurance Services, Inc.
  President
 
   
RSM McGladrey TBS, LLC
  President
 
   
RSM McGladrey, Inc.
  Director
 
   
RSM McGladrey, Inc.
  President

             
Dated:
           
 
 
 
 
 
Steven Tait        

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
STOCK OPTION SUMMARY

                  Grant Date   Grant Price   Outstanding   Vested   Accelerated
  4/1/2003   $21.425   100,000   100,000   0                   6/30/2004  
$23.84   70,000   70,000   0                   6/30/2005   $29.175   100,000  
100,000   0                   6/30/2006   $23.86   100,000   66,666   33,334    
              6/30/2007   $23.37   80,000   26,666   53,334                  
7/3/2008   $21.81   115,681   0   77,120                                        
    Total   363,332   163,788

A-2



--------------------------------------------------------------------------------



 



EXHIBIT C
RESTRICTED SHARES SUMMARY

                  Grant Date   Grant Price   Outstanding   Vested   Accelerated
 
               

No Accelerated Vesting

A-3



--------------------------------------------------------------------------------



 



EXHIBIT D
PERFORMANCE SHARES SUMMARY

                  Grant Date   Grant Price   Outstanding   Vested   Accelerated
  6/30/2006   $0.00   10,000       *                   6/30/2007   $0.00  
15,000       *

 

*   The number of shares actually awarded will be determined at the end of the
applicable 3-year performance cycle based upon actual performance results.

Award will be prorated based upon the number of days worked by Executive during
the applicable three year performance cycle.

A-4



--------------------------------------------------------------------------------



 



EXHIBIT E
SUPPLEMENTAL GENERAL RELEASE
This Supplemental General Release is delivered by Steven Tait (“Executive”) to
and for the benefit of the Released Parties (as defined below). The Executive
acknowledges that this Supplemental General Release is executed in accordance
with Section 20 of the Separation Agreement and Release between the parties.
     1. General Release. Executive and his heirs, assigns, and agents forever
release, waive, and discharge HRB, RSM, and Released Parties as defined below
from each and every claim, action, or right of any sort, known or unknown,
arising on or before the Effective Date.
     a. The foregoing release includes, but is not limited to, (1) any claim of
retaliation or discrimination on the basis of race, sex, pregnancy, religion,
marital status, sexual orientation, national origin, handicap or disability,
age, veteran status, special disabled veteran status, or citizenship status or
any other category protected by law; (2) any other claim based on a statutory
prohibition or requirement such as the Age Discrimination in Employment Act,
Title VII of the Civil Rights Act, the Americans With Disabilities Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act of 1974, the
Missouri Human Rights Act, the Missouri Service Letter Statute, and the Civil
Rights Ordinance of Kansas City, Missouri; (3) any claim arising out of or
related to an express or implied employment contract, any other contract
affecting terms and conditions of employment, or a covenant of good faith and
fair dealing; (4) any tort claims such as wrongful discharge, detrimental
reliance, defamation, emotional distress, or compensatory or punitive damages;
(5) any personal gain with respect to any claim arising under the qui tam
provisions of the False Claims Act, 31 U.S.C. 3730, and (6) any claims to
attorney fees, expenses, costs, disbursements, and the like.
     b. Executive represents that he understands the foregoing release, that
rights and claims under the Age Discrimination in Employment Act of 1967, as
amended, are among the rights and claims against the Released Parties he is
releasing, and that he understands that he is not releasing any rights or claims
arising after the Effective Date.
     c. Executive further agrees never to sue the Released Parties or cause the
Released Parties to be sued regarding any matter within the scope of the above
release. If Executive violates this release by suing any of the Released Parties
or causing any of the Released Parties to be sued, Executive agrees to pay all
costs and expenses of defending against the suit incurred by any of the Released
Parties, including reasonable attorneys’ fees except to the extent that paying
such costs and expenses is prohibited by law or would result in the invalidation
of the foregoing release.
     d. “Released Parties” for purposes of this Agreement are HRB, RSM, all
current and former parents, subsidiaries, related companies, partnerships or
joint ventures, and, with respect to each of them, their predecessors and
successors; and, with respect to each

I-1



--------------------------------------------------------------------------------



 



such entity, all of its past, present, and future employees, officers,
directors, stockholders, owners, representatives, assigns, attorneys, agents,
insurers, employee benefit programs (and the trustees, administrators,
fiduciaries and insurers of such programs), and any other person acting by,
through, under or in concert with any of the persons or entities listed in this
paragraph, and their successors.
     2. No Existing Suit. Executive represents and warrants that, as of the
Effective Date of this Supplemental General Release, he has not filed or
commenced any suit, claim, charge, complaint, or other legal proceeding of any
kind against the Released Parties. The Executive acknowledges that this
Supplemental General Release does not prohibit him from filing a charge of
discrimination with the Equal Employment Opportunity Commission.
     3. Knowing and Voluntary Waiver. By signing this Supplemental General
Release (“Release”), Executive expressly acknowledges and agrees (a) RSM has
advised him to consult with an attorney of his choosing; (b) he has had
twenty-one (21) days to consider the waiver of his rights under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”) prior to signing
this Agreement; (c) he has carefully read this Release and know what it means;
(d) the consideration provided him under this Release is sufficient to support
the releases provided by him under this Release; and (e) Executive shall have
seven (7) days from the date he signs this Release to revoke his consent to the
waiver of his rights under the ADEA in writing addressed and delivered to Russ
Smyth, HRB Chief Executive Officer, which action shall revoke this Release. If
Executive revokes this Release, he agrees that he will not be entitled to
receive any of the payments or benefits under Section 2 of the Separation
Agreement. If Executive does not revoke his consent, this Agreement will take
effect on the day after the end of this revocation period (the “Effective
Date”).

                  EXECUTIVE    
 
                              Steven Tait    
 
           
 
  DATE:        
 
     
 
       

I-2